Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). The defendant failed to preserve for appellate review any issue of law with respect to his current argument that the court erred in discharging a juror (see, People v McGee, 152 AD2d 601; People v Fernandez, 137 AD2d 709). The defendant also failed to preserve for appellate review his current argument that the court erred in failing to invite him to make a statement prior to the imposition of sentence (see, People v Green, 54 NY2d 878, 880).
We have examined the defendant’s remaining contentions and find them to be without merit (see also, People v Tirado, 158 AD2d 564 [decided herewith]). Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.